— Order, Family Court, New York County (Leah Marks, J.), entered January 7, 1991, which terminated appellant’s parental rights to the subject child and committed custody and guardianship of the child to petitioners, unanimously affirmed, without costs.
The report of the court appointed psychiatrist constitutes clear and convincing evidence that respondent is presently and for the foreseeable future unable to provide proper and adequate care for the child due to mental illness (Social Services Law § 384-b [4] [c]). The court’s disposition committing guardianship and custody of the child to petitioners was soundly based on the best interests of the child (Family Ct Act § 623). Concur — Sullivan, J. P., Wallach, Kassal and Rubin, JJ.